Opinion issued October 4, 2016




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00623-CR
                           ———————————
                    ELOY VALE MARTINEZ, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Case No. 1444863



                         MEMORANDUM OPINION

      Appellant, Eloy Vale Martinez, pursuant to an agreement with the State,

pleaded guilty to the felony offense of aggravated robbery with a deadly weapon.1


1
      See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011).
The trial court accepted the plea agreement, found appellant guilty, and assessed his

punishment at confinement for twenty-five years. The trial court further certified that

this is a plea-bargain case and appellant has no right of appeal. Appellant filed a pro

se notice of appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may appeal only those matters that were

raised by written motion and ruled on before trial or after obtaining the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R.

APP. P. 25.2(a)(2). Here, the trial court’s certification is included in the record and

states that this is a plea-bargain case and appellant has no right of appeal. See TEX.

R. APP. P. 25.2(a)(2), (d). The record supports the trial court’s certification. See

Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Appellant does not

complain about a pre-trial motion and does not have permission to appeal. Because

appellant has no right of appeal, we must dismiss this appeal. See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having

jurisdiction to ascertain whether an appellant who plea-bargained is permitted to

appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.




                                             2
                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3